Citation Nr: 1227712	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  07-37 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent prior to March 2, 2011, and thereafter in excess of 50 percent, for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In August 2010, the Veteran testified before the undersigned during a Travel Board hearing at the RO. A copy of the hearing transcript has been associated with the claims folder.

The matter for an increase initial rating and service connection were previously before the Board in December 2010.  After a review of the record, the Board finds that there has been compliance with the Board's remand directives in further developing the Veteran's claims, and no further action is required at this time.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

Based on the findings contained in the report of a March 2011supplemental VA medical opinion, the RO, in a November 2011 rating decision, awarded the Veteran entitlement to service connection for lumbar spine disability with radiculopathy in the left lower extremity.  As the full benefit for that issue has been achieved, the matter is no longer on appeal.  

Based on the findings contained in a March 2, 2011 VA psychiatric examination, the RO, in an August 2011 rating decision, increased the assigned evaluation from 30 to 50 percent, effective from the date of the VA examination.  Since a veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, the claim remains in controversy.  AB vs. Brown, 6 Vet. App. 35 (1993).  

A claim for a total disability rating based on TDIU is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  Here, the Veteran has asserted that he is no longer able to work, in part,  because of symptomatology associated with his PTSD disability.  See March 2011 VA examination report.  The record now raises a question of whether the Veteran is unemployable due his service-connected disabilities, including his PTSD.  As such, a claim for a TDIU is properly before the Board.  See Id.


FINDING OF FACT

Since the grant of service connection, the Veteran's PTSD disability has been manifested by no more than symptoms of depressed mood, intrusive thoughts, hypervigilance, irritability, anxiety, avoidance behavior, and general social isolation.  The Veteran experiences occasional suicidal thoughts, but with no intent or plan.  There are no hygiene deficits, or defects of memory, speech, thought process, insight, or judgment, and the Veteran is capable of independent living.  The Veteran's symptomatology does cause him difficulty in maintaining effective work and familial relationships.


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, and no higher, for PTSD, throughout the entire period under appeal, has been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2011). 






REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

This appeal arises from the Veteran's disagreement with the initial evaluation following the grants of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).  No additional discussion of the duty to notify is therefore required.

VA has a duty to assist the veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  VA provided the Veteran with psychiatric examinations in July 2005 and in March 2011 in which the examiners addressed the severity of the Veteran's PTSD.  

The Board does not find there is any evidence that suggests the Veteran's disability has significantly worsened within the past 15 months to warrant an additional VA examination.  The record contains sufficient lay evidence and medical evidence from the VA examinations reports and the treatment records to date needed to adjudicate the claim for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The RO/AMC has complied with the Board's December 2010 remand of this matter by obtaining records associated with the award of SSA disability benefits, obtaining updated treatment records, and providing the Veteran an adequate VA examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the claimant the right to compliance with remand orders, absent a showing of non-prejudicial error).  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Increased Rating

Disability evaluations are determined by the application of the facts presented to a schedule of ratings that is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When evaluating the severity of a disability, VA will consider the entire history of the disability including records of social impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating following the award of service connection, VA must address all evidence that was of record from the date of the filing of the claim on which service connection was granted (or from other applicable effective date).  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings.  

The VA rating schedule provides that psychiatric disorders other than eating disorders, including PTSD, are to be evaluated according to a General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.

Under that formula, a 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, the Board is aware of the fact that psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The GAF scale score assigned does not determine the disability rating VA assigns, however, it is one of the medical findings that may be employed in that determination, and it is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability.  VAOPGCPREC 10-95; Massey v. Brown, 7 Vet. App. 204, 207 (1994).

A GAF score of 41 to 50 indicates the examinee has serious symptoms or serious impairment in social, occupational, or school functioning.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.   See DSM- IV. 

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.    

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt will be resolved in favor of granting the Veteran's claim.  
38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  

In this case, the Veteran seeks a higher initial disability rating for his PTSD.  Currently, his PTSD disability has been assigned a 30 percent evaluation for the period prior to March 2, 2011, and a 50 percent evaluation thereafter.  A review of the record shows that the Veteran first sought treatment for his symptomatology due to PTSD in 2002, and he has continued to seek mental health treatment two or three times a year throughout the entire period under appeal.  

The record contains the report of a June 2002 private psychiatric evaluation, which was performed for the purpose of evaluating the Veteran's psychosocial functioning and employability.  The private report shows that the Veteran's PTSD was manifested by symptoms of sleep impairment, nightmares, intrusive thoughts, avoidance of others, difficulty with trusting others, decreased interest, irritability, anger management problems, and hyper arousal.  He was diagnosed with chronic PTSD, moderately severe, and he was assigned a GAF scaled score of 50.  The private psychologist opined that the Veteran's PTSD symptomatology causes him moderate functional impairment. 

The Veteran's PTSD was first evaluated by VA in July 2005 in conjunction with his claim for entitlement to service connection.  In that VA psychiatric examination report, the examiner noted that the Veteran complained of depressed mood, anger management problems, sleep impairment, intrusive thoughts, decreased motivation and energy, irritability, hyper arousal, and anxiety.  He denied experiencing any panic attacks, and he reported having a history of suicidal thoughts following a neck injury in the 1990s, but he denied any current suicidal thoughts.  The Veteran informed the examiner that he had been married and divorced, and he currently lives with his long-time girlfriend.  He is self-employed as a computer consultant, and he maintains a successful business with a couple good clients, but he believes that his irritability and easy-agitation has cost him some customers.  On mental status examination, the examiner observed that the Veteran was oriented, and he was cooperative and made good eye contact throughout the interview.  The Veteran was appropriately dressed and he maintained standards of personal hygiene.  He had a depressed mood and his affect was restricted.  There was no evidence of any psychomotor abnormalities, memory defects, psychosis, or obsessive compulsive behavior.  

The diagnosis was chronic PTSD, moderate to severe, and depression secondary to his PTSD.  The VA examiner determined that the Veteran's symptomatology also included episodic increased levels of anxiety with intrusive thoughts and nightmares along with difficulty with insomnia and severe avoidance behaviors.  A GAF scaled score of 55 was assigned.

Subsequent VA mental health treatment records reflect that the Veteran continued to receive treatment two or three times a year.  Collectively, these VA treatment records show that the Veteran complained of depressed mood, irritability, and anger management problems.  A November 2009 treatment record shows that the Veteran reported having suicidal thoughts while travelling with his dog, but he kept from acting on those thoughts because of his dog.  The Veteran also reported that he had not been taking his prescribed antidepressants for seven weeks.  Since that time, he has restarted his medication, and his symptoms of suicidal ideations had resolved.  A September 2010 VA treatment record shows the Veteran's reported increased isolation behavior and increased episodes of intrusive thoughts due to the recent wild fires in the area.  Throughout this period, the Veteran's PTSD symptomatology continued to be assigned a GAF scaled score between 58 and 63. 

On March 2, 2011, the Veteran underwent his most recent VA psychiatric examination.  That examination report shows that the Veteran complained of increased symptoms of intrusive thoughts associated with wildfires in the area, and the efforts by emergency personnel with the use of helicopters to monitor and control the fires.  The Veteran continues to take prescription medication to treat his symptomatology, but he has not received counseling since his VA therapist retired in 2010.  He complained of decreased motivation, sleep impairment, moderate anxiety, anger management problems, avoidance of crowded places, and hypervigilence at night.  He denied having any close friends, but he socializes with other dog owners when he takes his dog to the dog-park.  He also enjoys reading, though he avoids book topics that are war-related.   The Veteran reported a recent incident of impaired impulse control where he engaged in a verbal altercation with his neighbor about a fence line and the police were called to diffuse the situation.  Otherwise, the Veteran reports that he avoids confrontation with others, because he is afraid that he will lose control of himself.  He reported experiencing suicidal thoughts during a period when he ran out of his prescription medication, but he denied any current suicidal thoughts.  He also denied experiencing any hallucination or delusions, memory problems, or paranoia.  

On mental status examination, the March 2011 VA examiner observed that the Veteran was oriented, appropriately dressed and groomed, and he maintained good eye and rapport with the examiner throughout the exam.  His affect and mood were dysphonic and reflective, and his communication and speech were within normal limits.  There was no evidence of memory impairment or impaired judgment and insight, and the Veteran's impulse control was evaluated as normal.  Diagnoses of PTSD and depression, moderate, were given, and the Veteran was assigned a GAF scaled score of 54.  The VA examiner opined that the Veteran was employable from a psychiatric standpoint. 

Here, the Veteran seeks a higher disability rating for his PTSD.  He asserts that his disability is manifested by symptomatology that is more severe than associated his current assigned disability ratings under Diagnostic Code 9411.  

At the outset, the Board notes that while there has been some variation in the severity of the Veteran's PTSD symptoms during the appeal period, the severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal, therefore, "staged" ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  By this decision, the Board is resolving any doubt in the Veteran's favor to award an increased rating for disability due to PTSD to 50 percent over the entire appeal period, despite the fact that at times during the appeal period, the symptoms may not have always met the criteria for the 50 percent rating.  
The medical evidence of record does not indicate that the Veteran's symptomatology had worsened to a level more severe than 50 percent disabling at any point during this appeal period.  See 38 C.F.R. § 4.1.

Collectively, the aforementioned medical evidence reflects that throughout the appeal period, the Veteran's PTSD was manifested predominantly by symptoms no more severe than the following: depressed mood and affect, decreased motivation, irritability, anger management, sleeping impairment, nightmares, anxiety, and difficulty in establishing and maintaining effective work and social relationships.  These symptoms more closely approximate the criteria for a 50 percent disability rating.  38 C.F.R. § 4.130. 

The Board has reviewed the objective findings reported by medical professionals since the Veteran first sought mental health treatment in 2002.  At no point during the appeal period does the Veteran's overall PTSD symptomatology meet the criteria for a rating in excess of 50 percent.  In this regard, the medical evidence does not show the Veteran has exhibited the severity of symptomatology required to approach the criteria for the next higher ratings.  Specifically, the evidence does not show that the Veteran has speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, or neglect of personal appearance and hygiene, as associated with a 70 percent rating.  Nor does the evidence demonstrate that the Veteran gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, serious memory loss problems, as associated with a 100 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board notes that the Veteran has reported having suicidal thoughts in 2010 when he stopped taking his prescription anti-depressants for a seven week period, but he denied any current suicidal thoughts at the time of the March 2011 VA examination.  It is apparent that his recent history of suicidal thoughts, for the most part, were caused by the seven-week withdrawal of his prescribed medication and resolved shortly after he restarted his medication.  A temporary flare-up does not accurately reflect the extent of the disability.  See Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).  Moreover, the fact that he may have shown one symptom listed among the criteria for one of the higher ratings at 38 C.F.R. § 4.130 does not mean that his overall disability picture more closely approximates the criteria for either of the higher ratings.  

Also, the Board notes that the Veteran has reported difficulty in maintaining and establishing relationships with others, as demonstrated by his desire to isolate and withdraw from others, his one failed marriage, and the recent dissolution of his relationship with his long-term girlfriend.  With respect to the Veteran's employment history, the Board notes that the Veteran was a self-employed consultant before he retired, which allowed him to work by himself and regulate which individuals he interacts with on business-related matters.  Despite these circumstances, the Veteran lost clients because of his irritability and overall difficulty relating to others.  This clearly demonstrates that he has difficulty at establishing and maintaining social and occupational relationships, but not that he is unable to maintain his employment as required by the next higher rating.  See 38 C.F.R. § 4.130.  Rather, the March 2011 VA examiner found that the Veteran was employable despite his PTSD symptomatology.  

In addition, the Board has considered the GAF scale scores that the medical professionals have provided the Veteran over the years.  Throughout the appeal process, the Veteran has received GAF scale scores ranging between 50 and 63.  Such scores are indicative of no more than essentially moderate symptoms.  These scores do not indicate such severe symptoms, which must be shown to warrant the higher, 70 percent disability rating.  

The objective medical findings recorded and tracked throughout the appeal period most closely approximate the symptoms listed under the criteria for the 50 percent disability rating.  The GAF scores assigned are consistent with such a conclusion.  Moreover, the Veteran's disability due to his PTSD symptomatology has been evaluated as resulting in moderate impairment by all three of the medical professional whom performed a full clinical evaluation.  Accordingly, an increased disability rating of 50 percent, and no higher, is warranted from the beginning of the appeal period.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board finds that the 50 percent disability rating, and no higher, for this entire period adequately addresses the Veteran's social and occupational impairment due to PTSD during this time.  To the extent that a higher evaluation is asserted, the preponderance of the lay and medical evidence is against such a finding.  See 38 C.F.R. § 4.1; see also Gilbert, 1 Vet. App. at 55.

Extra-schedular Consideration

Finally, the Board finds that the Veteran's PTSD does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's PTSD is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In this regard, as a result of this decision, the PTSD has been awarded an increased disability rating of 50 percent.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 


ORDER

An initial evaluation of 50 percent, and no higher, for PTSD throughout the entire period, is granted. 


REMAND

As noted above in the Introduction section, the Veteran has asserted that he is unable to work, because of his service-connected disabilities, including his PTSD.  See March 2011 VA examination.  In Rice, the Court held that a claim for a total disability rating based on TDIU is part of an increased rating claim when such a claim is raised by the record.  Id, 22 Vet. App. at 447.  The record reflects that this issue has been raised.  As such, the issue is properly before the Board. 

In light of Rice, and pursuant to VA's duty to assist, VA must assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).   The Veteran is unemployed, but his service-connected disabilities do not satisfy the percentage requirements set forth in 38 C.F.R. § 4.16(a).  Regardless, VA policy is to grant a TDIU in all cases where service-connected disability precludes gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  However, the Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1  (2001).  On remand, VA should consider whether referral to VA's Director of C&P is warranted.

Accordingly, the case is REMANDED for the following action:

1. The RO should inform the Veteran of the elements of a claim for a TDIU under 38 C.F.R. § 4.16; and permit him the full opportunity to supplement the record as desired.  Any additional development should be undertaken as necessary.

2. Then adjudicate the TDIU claim, including consideration whether referral for an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b), or referral for a TDIU on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b).  If the benefit sought on appeal is not granted, the RO should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
E.I. VELEZ 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


